          Case 1:15-cv-08361-KHP Document 59 Filed 03/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         03/22/2019

 NAW LIN, individually and on behalf of all
 other persons similarly situated,
                                                            15-cv-08361 (KHP)
                                Plaintiff,
                                                            ORDER OF DISMISSAL
               -against-

 NY TRIPLE EIGHT CLEANERS INC d/b/a TRIPLE
 8 CLEANERS and ELIZABETH LI,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, have placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The

parties have submitted a letter detailing why they believe the proposed settlement agreement

is fair, reasonable, and adequate. (Dkt. 58.) This Court has reviewed the parties’ submissions in

order to determine whether the proposed agreement represents a reasonable compromise of

the claims asserted in this action, and, in light of the totality of the relevant circumstances,

including the representations made in the parties’ letter, the terms of the proposed settlement

agreement, and this Court’s own familiarity with the strengths and weaknesses of the parties’

positions (as became evident during an arms-length settlement mediation conducted by this

Court), it is hereby ORDERED that:
            Case 1:15-cv-08361-KHP Document 59 Filed 03/22/19 Page 2 of 2



       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.

       2.       In accordance with the parties’ request, this Court will retain jurisdiction over

this matter for the purpose of enforcing the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this

action is hereby discontinued with prejudice and without costs, provided, however, that, within

30 days of the date of this Order, if any aspect of written documentation of the settlement is

not completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: March 22, 2019
       New York, New York


                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 2
